OPINION — AG — (1) 69 O.S. 1971 601 [69-601], MAKES IT THE MANDATORY DUTY OF THE BOARD OF COUNTY COMMISSIONERS TO MAINTAIN THOSE COUNTY ROADS WHICH BEST SERVE THE MOST OF THE PEOPLE OF THE COUNTY, AND, ALTHOUGH THE STATUTE MAKES IT AN IMPERATIVE DUTY TO MAINTAIN SUCH ROADS, THE MEANS AND METHODS TO BE EMPLOYED IN SUCH MAINTENANCE, AND ALSO IN DETERMINATION OF WHICH ROADS WITHIN THE COUNTY BEST SERVES THE MOST PEOPLE. (2) THE DUTY TO MAINTAIN COUNTY ROADS IMPOSED UPON THE BOARD OF COUNTY COMMISSIONERS BY 69 O.S. 1971 601 [69-601], IS LIMITED TO THE EXTENT THAT THE NECESSARY FUNDS ARE AVAILABLE AND UNAPPROPRIATED FOR OTHER PURPOSES. (3) COUNTY COMMISSIONERS MAY NOT BE PERSONALLY LIABLE IN DAMAGES FOR INJURIES RESULTING FROM MISFEASANCE OR NON FEASANCE IN CONNECTION WITH THEIR OFFICIAL DUTIES TO MAINTAIN COUNTY ROADS, UNLESS THE PARTICULAR DUTY IN ISSUE IS DETERMINED, AS A MATTER OF LAW, TO BE PURELY MINISTERIAL IN CHARACTER, AND NOT JUDICIAL OR DISCRETIONARY; THE EVIDENCE ESTABLISHES THAT THE COUNTY COMMISSIONERS, AS MEMBERS OF THE BOARD, HAD KNOWLEDGE OF THE DEFECTIVE CONDITION IN ISSUE, OR COULD REASONABLY HAVE DETERMINED SUCH DEFECTIVE CONDITION; AND IT IS SHOWN THAT THE COUNTY HAD AVAILABLE UNAPPROPRIATED FUNDS WITH WHICH THE SUBJECT MAINTENANCE OR REPAIRS COULD BE MADE. CITE: 69 O.S. 1975 Supp., 1201 [69-1201] (HAROLD B. MCMILLAN JR)